 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Manuel de Jesus Ortega Melendres, on behalf        No. CV-07-02513-PHX-GMS
     of himself and all others similarly situated; et
10   al.                                                ORDER
11                  Plaintiffs,
12   and
13   United States of America,
14
                  Plaintiff-Intervenor,
15   v.
16   Paul Penzone, in his official capacity as
17   Sheriff of Maricopa County, Arizona; et al.

18                  Defendants.

19
20         The Court finds it would be beneficial to schedule this matter for oral argument on
21   the pending Joint Motion for an Order to Show Cause, (Doc. 2610), and to schedule an
22   evidentiary hearing on the pending Joint Motion to Enforce Paragraph 70 of Supplemental
23   Permanent Injunction/Judgment Order, (Doc. 2607).
24         For oral argument on the Motion for an Order to Show Cause, the parties should be
25   prepared to discuss:
26         1.     Whether expedited discovery is necessary prior to any contempt hearing.
27   ///
28
 1          For the evidentiary hearing on the Motion to Enforce Paragraph 70, the parties
 2   should be prepared to present evidence on:
 3          1.     Whether the following components of the Traffic Stop Monthly Report’s
 4   methodology are flawed:
 5                 a. Classification of the time and location of traffic stops
 6                 b. Use of the Bonferroni correction
 7                 c. Use of a 1% threshold versus a 5% threshold for statistical significance
 8                 d. Aspects of the comparative and descriptive analyses specifically
 9                    referenced in Doc. 2635, footnote 1
10          2.     Whether a deputy-level analysis is necessary.
11          IT IS THEREFORE ORDERED that this matter is set for oral argument and an
12   evidentiary hearing in person on Thursday, June 3, 2021 at 1:00 p.m. (AZ time). The
13   Court will allow the parties to appear telephonically, if they choose.
14          Dated this 12th day of May, 2021.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
